Estate of James R. Jewett v. CommissionerEstate of Jewett v. CommissionerDocket No. 1995United States Tax Court1946 Tax Ct. Memo LEXIS 214; 4 T.C.M. 1155; T.C.M. (RIA) 46090; April 18, 19461946 Tax Ct. Memo LEXIS 214">*214  ORDER HARLAN, Judge: The petitioner having filed a motion for further hearing in this cause and having introduced three exhibits, Nos. 2, 3 and 4, whereby it has been established in this case that the highest judicial tribunal of the State of Massachusetts having jurisdiction over the question involved has decided that under the law of Massachusetts, the life tenant of the corpus of trust No. 1 is not entitled as a matter of right to the proceeds thereof without the approval of the committee appointed to advise and supervise the distributions of the trustee and that therefore the beneficiary of this trust could not be held as the constructive recipient of the income of the trust which he did not actually recieve, this Court is constrained to modify its former opinion herein in respect to the taxation of the income of said trust and to hold that the beneficiary of said trust is liable for the payment of income taxes only on that portion of said trust income which he is actually authorized to receive by the trustee and the supervising committee thereof. The opinion herein entered on February 28, 1945, is hereby MODIFIED as herein stipulated and decision will be entered under Rule1946 Tax Ct. Memo LEXIS 214">*215  50.